Citation Nr: 0631063	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to a compensable rating for lymphadenitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by a special 
processing unit at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The matter 
subsequently was transferred to the RO in Buffalo, New York.  

This veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted as 
the veteran's service representative has declined to waive 
initial RO review of new evidence the veteran recently 
submitted to the Board.  See 38 C.F.R. § 20.1304(c)(2005).  
The Board declines to express an opinion whether the medical 
reports, Internet articles, and maps entitle the veteran to 
prevail on one or both of his issues.

The service representative also requests that the veteran be 
scheduled for a new examination to confirm he has a disease 
specific to radiation-exposed veterans under 38 C.F.R. 
§ 3.309(d) (2005).  However, the evidence in the record does 
not reveal the veteran has such a diagnosis, and Hodgkin's 
disease is not one of the diseases specific to radiation-
exposed veterans under § 3.309(d)(2)(x).  If records are 
obtained that would suggest a need for such an etiology 
opinion, or a diagnosis of Hodgkin's disease is given, then 
the RO should consider whether to schedule an examination.  
Appellant is invited to submit any information that he has 
showing treatment for or findings of Hodgkin's disease or 
other claimed impairment.

Further, the veteran's service representative has submitted a 
release signed by the veteran in November 2005 that suggests 
the veteran wants a personal physician to review seven of his 
service medical records, perhaps in anticipation of that 
physician submitting a written opinion.  The RO should assist 
the veteran in obtaining copies of the requested documents.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires the VA to provide the 
claimant with notice of missing information and evidence that 
will assist in substantiating all the elements of the claim.  
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the RO should ask the veteran 
if he wants seven service medical records 
identified in a November 2005 signed 
release reviewed by Dr. L.R.  He is also 
informed that he should submit or identify 
any records available that show Hodgkin's 
disease or other claimed impairment.  RO 
should then attempt to obtain any 
identified records if so assisted by the 
appellant.

2. Thereafter, the RO should consider any 
new evidence submitted and determine 
whether, based on evidence in the record, 
an examination or medical opinion are 
necessary to determine if the veteran has 
Hodgkin's disease or a disease specific to 
radiation-exposed veterans found at 
38 C.F.R. § 3.309(d) (2005).  Then the RO 
should readjudicate the veteran's claim 
for service connection for Hodgkin's 
disease and for a compensable rating for 
lymphadenitis.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2004 statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



